Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION
                                          No. 04-13-00370-CV

                           IN RE Rowland J. MARTIN, Individually and as
                            Administrator of the Estate of Johnnie Mae King

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: June 26, 2013

PETITION FOR WRIT OF MANDAMUS DISMISSED FOR LACK OF JURISDICTION

           On June 12, 2013, Relator Rowland J. Martin filed a petition for writ of mandamus, seeking

relief with respect to certain decisions of The Law Firm of Linebarger, Goggan, Blair & Sampson.

This court does not have jurisdiction to grant the requested relief. By statute, this court has the

authority to issue a writ of mandamus against “a judge of a district or county court in the court of

appeals district” and other writs as necessary to enforce our appellate jurisdiction. See TEX. GOV’T

CODE ANN. § 22.221(a)-(b) (West 2004). We conclude the writ is not necessary to enforce our

appellate jurisdiction in this instance. Accordingly, relator’s petition for writ of mandamus is

dismissed for lack of jurisdiction.

                                                      PER CURIAM


1
 This proceeding arises out of Cause No. 2001PC1263, styled In the Matter of the Estate of Johnnie Mae King,
Deceased, pending in Probate Court No. 1, Bexar County, Texas, the Honorable Polly Jackson Spencer, presiding.